DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on May 4, 2022 has been entered.  Claims 1, 8 and 15 have been amended, and claims 6, 13 and 20 have been canceled.  No claims have been added.  Thus, claims 1-5, 7-12 and 14-19 are still pending in this application, with claims 1, 8 and 15 being independent. 
 	Applicant’s amendment of May 4, 2022 overcomes the following objections/rejections:
Objections to claims 6, 13 and 20.
Rejection of claims 1, 6-8, 13-15 and 20 under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
	Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DRYANOVSKI et al. (US 2015/0193971, hereinafter “DRYANOVSKI”) in view of  SCHMALSTIEG et al. (US 2015/0070387, hereinafter “SCHMALSTIEG”).
 	Regarding claim 8, DRYANOVSKI discloses an apparatus (e.g., ¶ [0027]: “servers (e.g., cloud network)”; ¶ [0028]: “a cloud (e.g., server)”) comprising:
 	a communication unit (¶ [0028]: “cloud (e.g., server) may receive map data from devices,”  ¶ [0030]: “The computing device 100 may also include hardware to enable communication within the computing device 100 and between the computing device 100 and other computing devices (not shown), such as a server entity. The hardware may include transmitters, receivers, and antennas, for example.”  ¶ [0132]: “FIG. 8 is a conceptual illustration of an example cloud in communication with example computing devices. In particular, the example illustrated in FIG. 8 includes a cloud 800 communicating with multiple computing devices 802-806. Although the example illustrated in FIG. 8 shows a cloud 800 communicating with multiple computing devices, other entities (e.g., a physical server) may also perform the functions of the cloud 800.”  ¶ [0133]: “As illustrated in FIG. 8, a cloud 800 may be configured to send and receive information with computing devices. The cloud 800 may be created and maintained by a server or network of servers, for example.”  ¶ [0134]: “In addition to the cloud 800, FIG. 8 also shows computing device 802-806, which are configured as mobile computing devices. In other examples, the computing devices 802-806 may include any type of computing device capable of sending and/or receiving information, including the example computing devices illustrated in FIGS. 1-2 and FIGS. 3A-3B. In particular, the computing devices 802-806 may communicate with other devices and/or the cloud through various communication means, such as electromagnetic wireless telecommunications (e.g., radio), for example.”   NOTE:  By necessity, the cloud 800 (e.g., server or network of servers) must include at least one communication unit in order to communicate with computing device 100 (FIG. 1), computing device 200 (FIG. 2) and/or computing devices 802-806 (FIG. 8).  Thus, although DRYANOVSKI does not explicitly disclose that the cloud, or server(s), comprise “a communication unit”, one of ordinary skill in the art would clearly understand that the cloud/server inherently requires a communication unit.) configured to: 
 	receive, from a first device (e.g., such as computing device 802 in FIG. 8;  i.e., computing device 100 in FIG. 1, computing device 200 in FIG. 2 and/or one of computing devices 802-806 in FIG. 8;  ¶ [0028]: “As previously indicated, a cloud (e.g., server) may receive map data from devices”), first pose data associated with an image sensor of the first device (¶ [0067]: “During operation, the computing device may analyze the information provided by the various sensors based on the type of sensors, for example. In one such illustration of utilizing outputs from multiple types of sensors, the computing device may evaluate the images captured by the camera system along with the device's motion information as provided by the IMU unit. Combining the information provided within the images and the motion information, the computing device may determine a pose (e.g., position and orientation) of the computing device in an environment, for example.”  ¶ [0072]: “In addition, different device sensors may track the visual features as the computing device changes orientation and/or position (e.g., pose) within the environment. Tracking the visual features may enable a computing device to determine its pose relative to features and/or other segments of an environment.”   ¶ [0117]: “Likewise, the sparse mapping displayed by the computing device 500 may serve as an initial map for the user, computing device, and/or sensors to utilize. For example, the computing device 500 may analyze the information captured within the sparse mapping, nearby visual features in the environment, and/or device motion information from the IMU unit to determine the location of the device. The computing device may be configured to determine the pose of the device relative to visual features in the environment and/or using information captured by the IMU unit or other sensors.”  ¶ [0135]: “computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”), 
 and a first semantic map generated by the first device (¶ [0127]: “As shown within the example FIG. 7, the generated map may exist as some format of semantic mapping, which may include providing identifications for various regions of the environment (e.g., rooms of a building).”  ¶ [0080]: “the device may send the sparse mapping data and/or any generated maps to other devices and/or a cloud (e.g., server) for the other entities use.”   ¶ [0135]: “In an example implementation, the respective computing devices 802-806 may capture information about the environment using sensors and generate mapping data based on the captured information. As described previously, a computing device may generate map data through receiving information from sensors when the computing device is in various positions and/or orientations. The computing device may build up the map data, which may include sparse mapping information corresponding to visual features in the environment and dense mapping information that provides details in addition to the visual features to the objects in the environment. As the computing device generates map data, the computing device may send the data to the cloud 800 for storage, for example. The computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”  ¶ [0136]: “The cloud 800 may be configured to accept map data and other information from multiple devices, as shown in FIG. 8.”  ¶ [0137]: “In another aspect, the cloud 800 may be configured to aggregate the map data received from multiple devices in order to generate a map based on the information gathered from the sensors of the multiple devices. In some instances, the cloud 800 may generate a map that includes more information than the maps located on the individual computing devices since the cloud 800 utilized the information provided by multiple devices. The cloud 800 may generate a map that includes information corresponding to any number of environments based on the environments captured by respective device sensors. In addition, the cloud may accumulate map data and/or other information from multiple devices in real-time or may receive the information through the application of a timed process.”  Claim 18: “the map of the environment further includes semantic mapping information, wherein the semantic mapping information identifies one or more regions in the map of the environment based on three dimensional geometry and one or more objects in the one or more regions in the environment.”), 
  the first semantic map comprising at least one simplified object representation (e.g., FIG. 5; ¶ [0122]: “sparse mapping shown in FIG. 5, that displays the tables as 3D blocks rather than displaying details”  ¶ [0071]: “a sparse mapping of the environment, which may encompass a basic layout of distinct features in the environment.”   ¶ [0114]: “As shown in FIG. 5, the computing device is displaying a map that includes example sparse mapping data, which may encompass visual features corresponding to potential objects 502-506 and corners 508-510. Within the example, the sparse mapping provides data points that may correspond to distinct visual features in the environment, such as the corners 508-510 of the wall. In other examples, the computing device may display a generated map that includes more or less sparse mapping data referring to a high level description of an environment. For example, the computing device 500 may include data points corresponding to more visual features in the environment.”   ¶ [0116]: “In particular, since the visual features may be distinct elements in the environment, the sensors may require less power and/or time to capture information corresponding to the features. In other words, the sensors may initially capture information corresponding to distinct features in the environment in order to generate a basic map (e.g., sparse mapping) of the environment that may provide basic information. The computing device may generate a high level map of the environment displaying basic information dependent on the visual features, for example. The visual feature within sparse mapping may indicate positioning generally of large objects and may provide as an initial top layer of information for generating a more detailed map, as described herein.”   ¶ [0074]: “generating, based on correspondence in the one or more outputs of the plurality of sensors, a map of the environment comprising sparse mapping data indicative of the first set of data. In particular, a computing device may generate the map of the environment to include sparse mapping data that includes the first set of data captured by the sensors that corresponds to the visual features of the environment associated with the device in the first position.”)
 in a coordinate space of the first device (¶ [0076]: “computing device may develop a map based on sparse mapping data that reflects the position and/or alignment of the distinct visual features in the environment relative to the computing device as captured by the sensors when the device initially started receiving map data at a first position.”   ¶ [0119]: “In addition, a computing device may generate a sparse mapping to provide boundaries and outlines of the environment. The visual features may serve as a base to build upon for the sparse mapping. For example, the computing device may add additional details to the sparse mapping after establishing the positioning, orientation, and/or other factors related to the visual features within the environment.”  ¶ [0127]: “As shown within the example FIG. 7, the generated map may exist as some format of semantic mapping, which may include providing identifications for various regions of the environment (e.g., rooms of a building).”  ¶ [0144]: “Further, the cloud 800 may perform some form of semantic mapping, which may include identifying spaces. The cloud 800 and/or a computing device may identify spaces and/or regions of an environment based on 3D geometry and/or on potential use. For example, a computing device may determine that a room that includes a toilet may be identified as a bathroom. The computing device and/or cloud 800 may store identification information with the rooms within the map data (e.g., labeling the bathroom).”  ¶ [0135]: “The computing device may build up the map data, which may include sparse mapping information corresponding to visual features in the environment and dense mapping information that provides details in addition to the visual features to the objects in the environment. As the computing device generates map data, the computing device may send the data to the cloud 800 for storage, for example. The computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”  NOTE: Since, in order for the cloud 800 to the have a frame of reference, the cloud 800 requires the device’s pose relative to the environment as well as the global coordinates of the device’s location in the environment, one of ordinary skill in the art would understand that the sparse map information transmitted from the computing device is represented in the coordinate space of the computing device.  In other words, although not explicitly disclosed, DRYANOVSKI nevertheless inherently teaches that the sparse mapping information transmitted from each computing device 802-806 to the cloud server 800 is in the coordinate space of the transmitting computing device.); and
 	receive, from a second device (e.g., such as computing device 804 in FIG. 8;  i.e., computing device 100 in FIG. 1, computing device 200 in FIG. 2 and/or a second one of computing devices 802-806 in FIG. 8;  ¶ [0028]: “As previously indicated, a cloud (e.g., server) may receive map data from devices”), second pose data associated with an image sensor of the second device (¶ [0067]: “During operation, the computing device may analyze the information provided by the various sensors based on the type of sensors, for example. In one such illustration of utilizing outputs from multiple types of sensors, the computing device may evaluate the images captured by the camera system along with the device's motion information as provided by the IMU unit. Combining the information provided within the images and the motion information, the computing device may determine a pose (e.g., position and orientation) of the computing device in an environment, for example.”  ¶ [0072]: “In addition, different device sensors may track the visual features as the computing device changes orientation and/or position (e.g., pose) within the environment. Tracking the visual features may enable a computing device to determine its pose relative to features and/or other segments of an environment.”   ¶ [0117]: “Likewise, the sparse mapping displayed by the computing device 500 may serve as an initial map for the user, computing device, and/or sensors to utilize. For example, the computing device 500 may analyze the information captured within the sparse mapping, nearby visual features in the environment, and/or device motion information from the IMU unit to determine the location of the device. The computing device may be configured to determine the pose of the device relative to visual features in the environment and/or using information captured by the IMU unit or other sensors.”  ¶ [0135]: “computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”), 
 and a second semantic map generated by the second device (¶ [0028]: “As previously indicated, a cloud (e.g., server) may receive map data from devices,”  ¶ [0080]: “the device may send the sparse mapping data and/or any generated maps to other devices and/or a cloud (e.g., server) for the other entities use.”   ¶ [0127]: “As shown within the example FIG. 7, the generated map may exist as some format of semantic mapping, which may include providing identifications for various regions of the environment (e.g., rooms of a building).”  ¶ [0135]: “In an example implementation, the respective computing devices 802-806 may capture information about the environment using sensors and generate mapping data based on the captured information. As described previously, a computing device may generate map data through receiving information from sensors when the computing device is in various positions and/or orientations. The computing device may build up the map data, which may include sparse mapping information corresponding to visual features in the environment and dense mapping information that provides details in addition to the visual features to the objects in the environment. As the computing device generates map data, the computing device may send the data to the cloud 800 for storage, for example. The computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”  ¶ [0136]: “The cloud 800 may be configured to accept map data and other information from multiple devices, as shown in FIG. 8.”  ¶ [0137]: “In another aspect, the cloud 800 may be configured to aggregate the map data received from multiple devices in order to generate a map based on the information gathered from the sensors of the multiple devices. In some instances, the cloud 800 may generate a map that includes more information than the maps located on the individual computing devices since the cloud 800 utilized the information provided by multiple devices. The cloud 800 may generate a map that includes information corresponding to any number of environments based on the environments captured by respective device sensors. In addition, the cloud may accumulate map data and/or other information from multiple devices in real-time or may receive the information through the application of a timed process.”),
the second semantic map comprising at least one simplified object representation (e.g., FIG. 5; ¶ [0122]: “sparse mapping shown in FIG. 5, that displays the tables as 3D blocks rather than displaying details”  ¶ [0071]: “a sparse mapping of the environment, which may encompass a basic layout of distinct features in the environment.”  ¶ [0074]: “generating, based on correspondence in the one or more outputs of the plurality of sensors, a map of the environment comprising sparse mapping data indicative of the first set of data. In particular, a computing device may generate the map of the environment to include sparse mapping data that includes the first set of data captured by the sensors that corresponds to the visual features of the environment associated with the device in the first position.”)
 in a coordinate space of the second device (¶ [0076]: “computing device may develop a map based on sparse mapping data that reflects the position and/or alignment of the distinct visual features in the environment relative to the computing device as captured by the sensors when the device initially started receiving map data at a first position.”   ¶ [0114]: “As shown in FIG. 5, the computing device is displaying a map that includes example sparse mapping data, which may encompass visual features corresponding to potential objects 502-506 and corners 508-510. Within the example, the sparse mapping provides data points that may correspond to distinct visual features in the environment, such as the corners 508-510 of the wall. In other examples, the computing device may display a generated map that includes more or less sparse mapping data referring to a high level description of an environment. For example, the computing device 500 may include data points corresponding to more visual features in the environment.”  ¶ [0116]: “In particular, since the visual features may be distinct elements in the environment, the sensors may require less power and/or time to capture information corresponding to the features. In other words, the sensors may initially capture information corresponding to distinct features in the environment in order to generate a basic map (e.g., sparse mapping) of the environment that may provide basic information. The computing device may generate a high level map of the environment displaying basic information dependent on the visual features, for example. The visual feature within sparse mapping may indicate positioning generally of large objects and may provide as an initial top layer of information for generating a more detailed map, as described herein.”   ¶ [0119]: “In addition, a computing device may generate a sparse mapping to provide boundaries and outlines of the environment. The visual features may serve as a base to build upon for the sparse mapping. For example, the computing device may add additional details to the sparse mapping after establishing the positioning, orientation, and/or other factors related to the visual features within the environment.”  ¶ [0122]: “the map based sparse mapping shown in FIG. 5, that displays the tables as 3D blocks rather than displaying details.”   ¶ [0127]: “As shown within the example FIG. 7, the generated map may exist as some format of semantic mapping, which may include providing identifications for various regions of the environment (e.g., rooms of a building).”  ¶ [0144]: “Further, the cloud 800 may perform some form of semantic mapping, which may include identifying spaces. The cloud 800 and/or a computing device may identify spaces and/or regions of an environment based on 3D geometry and/or on potential use. For example, a computing device may determine that a room that includes a toilet may be identified as a bathroom. The computing device and/or cloud 800 may store identification information with the rooms within the map data (e.g., labeling the bathroom).”  ¶ [0135]: “The computing device may build up the map data, which may include sparse mapping information corresponding to visual features in the environment and dense mapping information that provides details in addition to the visual features to the objects in the environment. As the computing device generates map data, the computing device may send the data to the cloud 800 for storage, for example. The computing device may transmit information relating to the environment, including, but not limited to the visual features of spaces in the environment, dense mapping information, and information regarding the computing device's pose relative to the environment when capturing the various information. For example, the computing device may provide its global coordinates in addition to the map data to the cloud in order to enable the cloud to have a frame of reference (e.g., knowledge of the computing device's location).”  NOTE: Since, in order for the cloud 800 to the have a frame of reference, the cloud 800 requires the device’s pose relative to the environment as well as the global coordinates of the device’s location in the environment, one of ordinary skill in the art would understand that the sparse map information transmitted from the computing device must be represented in the coordinate space of the computing device.  In other words, although not explicitly disclosed, DRYANOVSKI nevertheless inherently teaches that the sparse mapping information transmitted from each computing device 802-806 to the cloud server 800 is in the coordinate space of the transmitting computing device.); and 
 	a processor (¶ [0133]: “As illustrated in FIG. 8, a cloud 800 may be configured to send and receive information with computing devices. The cloud 800 may be created and maintained by a server or network of servers, for example.”  NOTE:  As is well-understood by one of ordinary skill in the art, a server inherently includes a processor.) configured to:
 	identify a shared simplified object representation common to the first semantic map and the second semantic map (¶ [0091]: “track visual features in the environment and/or within the sparse mapping to determine the portions of the sparse mapping that should be updated, added, subtracted and/or refined”) (¶ [0085]: “As discussed, the device may include sensors that may be configured to track visual features or other points in the environment as the device changes pose relative to the environment. In an example, a device may receive outputs at a first position and then subsequently receive additional outputs at a second position.”  ¶ [0091]: “During the modification of the generated map, the device may use visual features as provided by sparse mapping data. The device may track visual features in the environment and/or within the sparse mapping to determine the portions of the sparse mapping that should be updated, added, subtracted and/or refined, for example.”   ¶ [0118]: “As shown in FIG. 5, the sensors associated with the computing device may track corners of objects, bookshelves, walls, and/or other distinct features in the environment as the computing device changes orientation relative to the environment. The computing device may receive data indicative of the visual features from the sensors and may generate a sparse mapping based on the received data.”   ¶ [0137]: “In another aspect, the cloud 800 may be configured to aggregate the map data received from multiple devices in order to generate a map based on the information gathered from the sensors of the multiple devices. In some instances, the cloud 800 may generate a map that includes more information than the maps located on the individual computing devices since the cloud 800 utilized the information provided by multiple devices. The cloud 800 may generate a map that includes information corresponding to any number of environments based on the environments captured by respective device sensors. In addition, the cloud may accumulate map data and/or other information from multiple devices in real-time or may receive the information through the application of a timed process.”   ¶ [0141]: “Within examples, the cloud 800 may receive information and/or map data from multiple devices, including a large number of devices operating on various device platforms, for example. The cloud may aggregate the information and generate a large map that organizes the various maps received from devices in a logical manner. The cloud 800 may receive observations of environments from multiple devices to alter its generated collaborative map.”); and 
	combine the first semantic map with the second semantic map based on the first pose data and the second pose data (¶ [0028]: “In an example implementation, the cloud may aggregate map data from multiple devices to create and update a major map or multiple maps, which the cloud may share with computing devices. The cloud's map may include information provided from any number of devices and may be continuously updated through receiving new map data from devices.”  ¶ [0082]: “A computing device capturing information for generating a map may change orientation and/or position while capturing environment information through sensors. In an example, the computing device may be configured to determine when the device changes position and/or orientation, which may include factoring in the direction of gravity. Further, the computing device may be configured to track any the changes in the device's pose (e.g., position and orientation) when receiving new sets of information from the sensors. The computing device may factor any changes into the reception of new information and may use the device's pose when analyzing received sensor outputs. Using the device's position and/or orientation information (e.g., IMU outputs) may further allow the computing device to organize incoming map data.”   ¶ [0085]: “As discussed, the device may include sensors that may be configured to track visual features or other points in the environment as the device changes pose relative to the environment. In an example, a device may receive outputs at a first position and then subsequently receive additional outputs at a second position. The differences between the first position and second position in the environment may vary slightly to no differences, or may vary significantly. The range of variation between the device receiving outputs from sensors may vary among different implementations.”   ¶ [0086]: “At block 408, the method 400 may further include modifying the map of the environment to further comprise sparse mapping data indicative of the second set of data. Within examples, the computing device may continue to build and/or refine its generated map based on incoming map data as provided by the device's sensors. For example, the computing device may receive additional sparse mapping data corresponding to an environment and may modify the generated map based on the received additional sparse mapping data. For instance, modifying the generated map may include adding, removing, and/or combining map data as executed by the computing device.”  ¶ [0096]: “At block 412, the method 400 may include modifying the map of the environment to comprise the dense mapping information. In particular, a computing device may modify its generated map to include dense mapping information in addition to the sparse mapping. Modifying a generated map to include dense mapping information may involve the computing device performing various techniques and/or processes. For example, the computing device may update a map based on aligning visual features within the sparse mapping with the same visual features as provided within the dense mapping information.”   ¶ [0097]: “In one aspect, the computing device may modify the generated map and/or sparse mapping to further provide structure and positions of objects within the environment based on the dense mapping information captured by the sensors for that environment. The computing device may factor additional information to modify the generated map, such as the computing device's pose and coordinates, for example.”  ¶ [0137]: “In another aspect, the cloud 800 may be configured to aggregate the map data received from multiple devices in order to generate a map based on the information gathered from the sensors of the multiple devices. In some instances, the cloud 800 may generate a map that includes more information than the maps located on the individual computing devices since the cloud 800 utilized the information provided by multiple devices. The cloud 800 may generate a map that includes information corresponding to any number of environments based on the environments captured by respective device sensors. In addition, the cloud may accumulate map data and/or other information from multiple devices in real-time or may receive the information through the application of a timed process.”  ¶ [0141]: “Within examples, the cloud 800 may receive information and/or map data from multiple devices, including a large number of devices operating on various device platforms, for example. The cloud may aggregate the information and generate a large map that organizes the various maps received from devices in a logical manner. The cloud 800 may receive observations of environments from multiple devices to alter its generated collaborative map.”  ¶ [0142]: “In one such example, the cloud 800 may not immediately utilize new observations from devices, but may require repetitive observations containing the same information to cause the cloud 800 to utilize the observations within its generated map computation. For example, the cloud 800 may receive information that furniture had been rearranged within a building location. The cloud 800 may already have map data corresponding to the building and may determine that the newly received observations from devices conflict with the existing map data. In one case, the cloud 800 may update the map data to reflect to newly received observations showing the furniture located within new spots in the building. However, in some instances, the cloud 800 may be configured to receive multiple observations reflecting the change in the positioning of the furniture prior to modifying its map data to reflect the furniture in the new positions as observed by the devices.”), 
 	wherein the first pose data, the first semantic map, the second pose data, and the second semantic map are associated with a common time interval (¶ [0071]: “during a first analysis of the environment”;  ¶ [0143]: “the cloud may provide updates to a device's map periodically or on some other predefined schedule”) (¶ [0052]: “Such timing signals may be used to synchronize collected data from sensors across multiple devices that include the same satellite timestamps.”   ¶ [0056]: “The co-processor 230 may be configured to control all sensors on the computing device 200. In examples, the co-processor 230 may control exposure times of any of cameras 208, 210, and 212 to match the IR flash 214, control the projector 224 pulse sync, duration, and intensity, and in general, control data capture or collection times of the sensors. The co-processor 230 may also be configured to process data from any of the sensors into an appropriate format for the application processor 232. In some examples, the co-processor 230 merges all data from any of the sensors that corresponds to a same timestamp or data collection time (or time period) into a single data structure to be provided to the application processor 232.”  ¶ [0137]: “In another aspect, the cloud 800 may be configured to aggregate the map data received from multiple devices in order to generate a map based on the information gathered from the sensors of the multiple devices. In some instances, the cloud 800 may generate a map that includes more information than the maps located on the individual computing devices since the cloud 800 utilized the information provided by multiple devices. The cloud 800 may generate a map that includes information corresponding to any number of environments based on the environments captured by respective device sensors. In addition, the cloud may accumulate map data and/or other information from multiple devices in real-time or may receive the information through the application of a timed process.”   ¶ [0143]: “In one example implementation, the cloud 800 may provide updates of the stored map data in the cloud to devices on predefined basis. For example, the cloud 800 may update a device's map every time the device receives a request to utilize the map data. Likewise, the cloud may update a device's map continuously in real-time. In other instances, the cloud may provide updates to a device's map periodically or on some other predefined schedule.”),
 	wherein the shared simplified object representation (e.g., ¶ [0113]: ““sparse mapping of the environment”; FIG. 5;  ¶ [0116]: “a basic map (e.g., sparse mapping)”) comprises geometric primitives representing surfaces (FIG. 5 ) (¶ [0113]: “FIG. 5 is a conceptual illustration of an example computing device displaying an example map. As indicated within the method 400, a computing device may be configured to capture information from sensors to generate a map including a sparse mapping of the environment. In particular, the computing device 500 shown in FIG. 5 displays a map that includes sparse mapping based on distinct visual features of the environment as captured within information provided by sensors. The sparse mapping displayed by the computing device 500 serves as example for illustration purposes and may include more or less features of the environment in other examples.”  ¶ [0114]: “As shown in FIG. 5, the computing device is displaying a map that includes example sparse mapping data, which may encompass visual features corresponding to potential objects 502-506 and corners 508-510. Within the example, the sparse mapping provides data points that may correspond to distinct visual features in the environment, such as the corners 508-510 of the wall. In other examples, the computing device may display a generated map that includes more or less sparse mapping data referring to a high level description of an environment. For example, the computing device 500 may include data points corresponding to more visual features in the environment.”  ¶ [0116]: “In particular, since the visual features may be distinct elements in the environment, the sensors may require less power and/or time to capture information corresponding to the features. In other words, the sensors may initially capture information corresponding to distinct features in the environment in order to generate a basic map (e.g., sparse mapping) of the environment that may provide basic information. The computing device may generate a high level map of the environment displaying basic information dependent on the visual features, for example. The visual feature within sparse mapping may indicate positioning generally of large objects and may provide as an initial top layer of information for generating a more detailed map, as described herein.”  ¶ [0118]: “As shown in FIG. 5, the sensors associated with the computing device may track corners of objects, bookshelves, walls, and/or other distinct features in the environment as the computing device changes orientation relative to the environment. The computing device may receive data indicative of the visual features from the sensors and may generate a sparse mapping based on the received data.”  ¶ [0119]: “In addition, a computing device may generate a sparse mapping to provide boundaries and outlines of the environment.”  ¶ [0122]: “the map based sparse mapping shown in FIG. 5, that displays the tables as 3D blocks rather than displaying details.”). 
 	DRYANOVSKI fails to explicitly disclose that the shared simplified object representation comprises geometric primitives representing surfaces for positioning items of augmented reality (AR) content.
 	However, whereas DRYANOVSKI may not be explicit as to, SCHMALSTIEG teaches:
 	the shared simplified object representation (e.g., ¶ [0007]: “The modeled structure may include a polygonal model composed of geometric faces, edges and vertices, and simple volumes. Such geometric models may be referred to as structural models. For example, a simple room may include four walls, a floor, a ceiling, a door and a window, in total eight polygons. Note that these geometric structures have low complexity and often have constraints such as right angles or parallel edges.”) comprises geometric primitives (e.g., ¶ [0007]: “geometric faces”, “polygons”) representing surfaces (e.g., ¶ [0007]: “geometric faces”) for positioning items of augmented reality (AR) content (e.g., ¶ [0008]: “virtual objects can be constrained to stay on real surfaces”) (¶ [0007]: “Using known methods in the industry, depth sensors may produce three dimensional (3D) reconstructions that include extremely detailed information, resulting in a model that may contain many geometric primitives without any semantics. However, for many applications, all that may be needed are geometric models made up of a low number of polygons, which represent the important structures of the environment, rather than an abundance of details. The modeled structure may include a polygonal model composed of geometric faces, edges and vertices, and simple volumes. Such geometric models may be referred to as structural models. For example, a simple room may include four walls, a floor, a ceiling, a door and a window, in total eight polygons. Note that these geometric structures have low complexity and often have constraints such as right angles or parallel edges.”  ¶ [0008]: “Moreover, it may be important to attach semantic meaning to the structures. For example, a door can be used to access an adjacent room, or virtual objects can be constrained to stay on real surfaces, or a window can slide up and down. For interaction in Augmented Reality (AR), simplified structural models with relevant information may enable real-time processing of the information associated with the structural models on mobile devices. Therefore, embodiments of the invention propose representing important elements from the real world with a few polygons, such as a single rectangle for a door.”  ¶ [0036]: “Methods and apparatuses are presented for modeling an augmented reality (AR) environment in real-time on a mobile device based on intuitive user input and the user's physical environment. In some embodiments, a user can generate geometric shapes representing surfaces of the user's physical environment based on systems and methods of the present disclosures.”  ¶ [0038] For many applications, all that may be needed are geometric models made up of a low number of polygons, which represent the important structures of the environment, rather than an abundance of details. The modeled structure may include a polygonal model composed of geometric faces, edges and vertices, and also simple volumes. Such geometric models may be referred to as structural models. For example, a simple room may include four walls, a floor, a ceiling, a door and a window, in total eight polygons. Note that these geometric structures have low complexity and often have constraints such as right angles or parallel edges. Moreover, it may be important to attach semantic meaning to the structures. For example, a door can be used to access an adjacent room, or virtual objects can be constrained to stay on real surfaces, or a window can slide up and down. For interaction in Augmented Reality (AR), simplified structural models with relevant information may enable real-time processing of the information associated with the structural models on mobile devices. Therefore, embodiments of the invention propose representing important elements from the real world with a few polygons, such as a single rectangle for a door.”  ¶ [0082]: “At block 1208, a digital surface corresponding to a surface in the physical environment may be generated,” ).
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities taught by DRYANOVSKI and SCHMALSTIEG, it would have been obvious to one of ordinary skill in the art to have modified the environment mapping system taught DRYANOVSKI so that the simplified object representation comprises geometric primitives representing surfaces for positioning items of augmented reality content, as taught by SCHMALSTIEG.
 	Regarding claim 14 (depends on claim 8), DRYANOVSKI discloses:
 	the apparatus is one or more of: 1) a peer device operating as a master device (¶ [0027]: “other devices”), 2) a server (¶ [0028]: “a cloud (e.g., server)”; ¶ [0031]: “a server”), or 3) a cloud computing platform (¶ [0027]: “servers (e.g., cloud network).”; ¶ [0133]: “The cloud 800 may be created and maintained by a server or network of servers, for example. The cloud 800 may exist across multiple computing devices”) (¶ [0027]: “the computing device may send and/or receive map data with other devices and/or servers (e.g., cloud network).”).
 	Regarding claims 1 and 7, claims 1 and 7 are directed, respectively, to the method(s) implemented by the apparatus(es) of claims 8 and 14 and, as such, are rejected for the same reasons applied above to claims 8 and 14, respectively.
	Regarding claim 15, claim 15 is directed to a non-transitory computer-readable medium comprising program code that, when executed by a processor of an apparatus, causes the apparatus to execute the method of claim 1, and, as such, is rejected for the same reasons applied to claim 1, respectively.
Response to Arguments
 	Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.  
	Applicant's arguments filed May 4, 2022 with respect to independent claims 1, 8 and 15 (and their respective dependent claims) have been considered but are moot in view of the new ground(s) of rejection. 
  Allowable Subject Matter	
 	Claims 2-5, 12-13 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675